Per Curiam:

This is a disciplinary proceeding involving a finding of professional misconduct against respondent, John E. Bishop, a member of the South Carolina Bar. The matter is before the Court for review of these findings and the recommendations for punishment.
The Board of Commissioners on Grievance and Discipline, after an evidentiary hearing, determined that respondent had been guilty of professional misconduct in connection with the handling by him of a motion before the Fourth Circuit Court of Appeals, in the case of Leon Hickman v. Robert E. Fincher, et al., on January 30, 1973. The Board has recommended that respondent be publicly reprimanded for such misconduct.
*290It appears that, in handling the above matter before the Fourth Circuit Court of Appeals, respondent procured an extension of time within which to file a brief. The extension was procured upon an affidavit by respondent, stating that “between January 22, 1973 and January 26, 1973, I was ill with a mild case of the Flu, and did no substantive work until Saturday, January 27, 1973.” The Fourth Circuit Court of Appeals subsequently found that the foregoing affidavit of respondent was false in certain material particulars and imposed punishment for filing such false statement.
The findings of the Board that the questioned action of respondent in the foregoing matter before the Federal Court also constituted professional misconduct under the State Code of Professional Responsibility are affirmed. Their recommendation that he be publicly reprimanded appears to be proper under the particular facts and circumstances, and is approved.
An annotation collecting cases dealing with the misconduct here involved may be found in 40 A. L. R. (3d) 169.
Accordingly, in accordance with Section 5(c) of the Rule on Disciplinary Procedure, the respondent, John E. Bishop, stands publicly reprimanded by this Court for the above mentioned professional misconduct.